Exhibit 10.3

 

SERVICING AGREEMENT

 

 

dated as of February 28, 2020

 

 

between

 

 

TRIPLE ROYALTY SUB II LLC

 

 

and

 

 

THERAVANCE BIOPHARMA US, INC.

 

 





 

 

Table of Contents

 



   Page ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS         Section 1.1     Defined Terms
and Rules of Construction   1       ARTICLE II
SERVICING FEES AND EXPENSES           Section 2.1     Servicing Fee   2 Section
2.2     Servicer Expenses   2       ARTICLE III
SERVICING           Section 3.1     Designation and Duties of Servicer; Issuer
as Replacement Servicer   2 Section 3.2     Rights of Servicer   8 Section
3.3     Responsibilities of Servicer   8       ARTICLE IV
REPRESENTATIONS AND WARRANTIES           Section 4.1     Representations and
Warranties of Servicer   9 Section 4.2     Representations and Warranties of
Issuer   11       ARTICLE V
INDEMNIFICATION           Section 5.1     Indemnification by Servicer   12      
ARTICLE VI
MISCELLANEOUS           Section 6.1     Notices   12 Section 6.2     GOVERNING
LAW   14 Section 6.3     Waiver of Jury Trial   14 Section 6.4     Counterparts 
 14 Section 6.5     Amendment   15 Section 6.6     Severability of Provisions 
 15 Section 6.7     Binding Effect; Assignability; Survival   15 Section
6.8     Acknowledgement and Agreement   15 Section 6.9     Cumulative Remedies 
 16 Section 6.10   Costs and Expenses   16 Section 6.11   No Proceedings   16
Section 6.12   Consent to Jurisdiction   16

 



i

 

 

Section 6.13   Termination   17 Section 6.14   Limited Recourse   17 Section
6.15   Table of Contents and Headings   18 Section 6.16   Distribution Reports 
 18      

Annex A  Rules of Construction and Defined Terms

 



ii

 

 

SERVICING AGREEMENT

 

This SERVICING AGREEMENT, dated as of February 28, 2020 (this “Servicing
Agreement”), is entered into between Triple Royalty Sub II LLC, a Delaware
limited liability company, as the issuer (the “Issuer”), and Theravance
Biopharma US, Inc. (“Theravance Biopharma US”), a Delaware corporation, as the
servicer (together with its permitted successors and assigns in such capacity,
the “Servicer”).

 

W I T N E S S E T H

 

WHEREAS, the Issuer is a party to the Sale and Contribution Agreement, dated as
of the Closing Date, by and among Theravance Biopharma R&D, Inc. (“Theravance
Biopharma R&D”), as the transferor (in such capacity, the “Transferor”), the
Issuer, as the transferee (in such capacity, the “Transferee”), and solely with
respect to Articles V and IX and Sections 6.7, 8.2, 8.3 and 8.4 thereof,
Theravance Biopharma, Inc. (“Theravance Biopharma”), a Cayman Islands exempted
company, pursuant to which the Transferor has sold and contributed to the
Transferee all of the Transferor’s right, title and interest as a holder of the
Issuer Class C Units, including the Issuer Class C Units and any and all of the
economic rights and governance, voting and other consensual rights that may
arise as a holder of the Issuer Class C Units under the TRC LLC Agreement;
provided, however, that the distribution of net cash payments to the Issuer from
Theravance Respiratory Company, LLC, a Delaware limited liability company (“TRC
LLC”), will commence with the payment related to the payment of royalties by GSK
to TRC LLC in the first fiscal quarter of 2020; and

 

WHEREAS, the Issuer desires that Theravance Biopharma US act as the Servicer and
monitor, manage and administer, on behalf of the Issuer, the Issuer’s rights and
obligations as a holder of the Issuer Class C Units in TRC LLC and the
collection of all of the Class C Distributions pursuant to the TRC LLC
Agreement, on the terms and conditions set forth in this Servicing Agreement;
and Theravance Biopharma US desires to perform such duties subject to the terms
and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:

 

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

 

Section 1.1     Defined Terms and Rules of Construction. Capitalized terms used
but not otherwise defined in this Servicing Agreement shall have the respective
meanings given to such terms in Annex A attached hereto, which is hereby
incorporated by reference herein. The rules of construction set forth in Annex A
attached hereto shall apply to this Servicing Agreement and are hereby
incorporated by reference herein. Not all terms defined in Annex A are used in
this Servicing Agreement.

 





 

 

ARTICLE II

SERVICING FEES AND EXPENSES

 

Section 2.1     Servicing Fee. The fee to be paid for the Servicer’s performance
of the services to be performed under this Servicing Agreement (“Servicing Fee”)
is equal to $25,000 per calendar quarter, payable out of the Available
Collections Amount in accordance with the terms of the Indenture, which the
Servicer and the Issuer agree is fair consideration for the services to be
performed under this Servicing Agreement as agreed at arm’s length by the
Servicer and the Issuer. On each Payment Date, pursuant to Section 3.6 of the
Indenture, the Issuer shall pay to the Servicer the Servicing Fee for the
performance by the Servicer of the services to be performed under this Servicing
Agreement; provided, that any Servicing Fee payable on any Payment Date
following less than a full quarter shall be payable on a pro rata basis.

 

Section 2.2     Servicer Expenses. On each Payment Date, the Issuer shall, in
addition to the payment of the Servicing Fee pursuant to Section 2.1, reimburse
the Servicer for any reasonable and documented out-of-pocket costs and expenses
that are incurred by the Servicer in the performance of its servicing
obligations, which shall constitute Administrative Expenses under the
Transaction Documents and shall be paid to the Servicer or third parties
pursuant to Section 3.6 of the Indenture following presentation by the Servicer
to the Calculation Agent (with copies to the Trustee) of documentation
supporting the incurrence and amount of such expenses.

 

ARTICLE III

SERVICING

 

Section 3.1      Designation and Duties of Servicer; Issuer as Replacement
Servicer.

 

(a)      The Issuer hereby designates Theravance Biopharma US as initial
Servicer, and Theravance Biopharma US hereby agrees to perform the duties and
obligations of the Servicer on the terms and conditions of this Servicing
Agreement.

 

(b)      The Issuer hereby appoints the Servicer, from time to time designated
pursuant to this Section 3.1, as agent to monitor, manage and administer, on
behalf of the Issuer, the Issuer’s rights and obligations as a holder of the
Issuer Class C Units in TRC LLC and the collection of all of the Class C
Distributions pursuant to the TRC LLC Agreement, the enforcement of the Issuer’s
rights and interests in the Issuer’s rights and obligations under the TRC LLC
Agreement, and the exercise of the authority granted by the Issuer to the
Servicer pursuant to Section 3.2.

 

(c)      The Issuer (for so long as the Notes are Outstanding, only with the
consent of the Trustee, who shall consent only upon the Direction of the
Controlling Party) or the Trustee (who shall act only upon the Direction of the
Controlling Party) shall, at any time upon the occurrence of a Servicer
Termination Event, designate the Issuer as replacement Servicer and the Issuer
shall assume the role of Servicer; provided, that the Issuer shall be permitted
to hire employees, including employees of the initial Servicer to perform the
duties and obligations of the Servicer in accordance with this Servicing
Agreement. A “Servicer Termination Event” shall mean any one of the following
events:

 



2

 

 

(i)       Theravance Biopharma US or any wholly-owned subsidiary of Theravance
Biopharma that has become the Servicer in accordance with this Servicing
Agreement, including in connection with the Restructuring, resigns as Servicer
in accordance with the terms of this Servicing Agreement other than in
connection with the assumption of the role of Servicer by any other wholly-owned
subsidiary of Theravance Biopharma;

 

(ii)      the Servicer fails to pay any amount when due under this Servicing
Agreement and such failure continues unremedied for five Business Days;

 

(iii)     the Servicer fails to deliver the Distribution Report and the other
required accompanying materials with respect to any Payment Date in accordance
with the provisions of this Servicing Agreement within five Business Days of the
date such Distribution Report and the other required accompanying materials are
required to be delivered under this Servicing Agreement; provided, however, that
the Servicer shall have received in a timely manner any Calculation Report
(unless the failure to receive such Calculation Report was due to the breach by
the Servicer of Section 3.1(f)(iv));

 

(iv)     the Servicer fails to carry out its obligations under Section
3.1(f)(ii) that shall have or reasonably be expected to have a material adverse
effect on the Noteholders;

 

(v)     the Servicer fails to carry out its obligations under Section 3.1(f)(vi)
or Section 3.1(f)(vii);

 

(vi)    the Servicer fails to observe or perform in any material respect any of
the covenants or agreements on the part of the Servicer contained in this
Servicing Agreement (other than any for which provision is made in clauses (i)
through (v) above) and such failure continues unremedied for a period of thirty
(30) days after the date on which written notice of such failure requiring the
same to be remedied shall have been given to the Servicer by the Trustee, and
such failure continues to materially adversely affect the Noteholders for such
period;

 

(vii)   (A) an admission in writing by the Servicer of its inability to pay its
debts generally or a general assignment by the Servicer for the benefit of
creditors, (B) the filing of any petition or answer by the Servicer seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of the Servicer or its debts under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for the
Servicer or for any substantial part of its property, or (C) corporate or other
action taken by the Servicer to authorize any of the actions set forth in clause
(A) or clause (B) above;

 



3

 

 

(viii)  without the consent or acquiescence of the Servicer, the entering of an
order for relief or approving a petition for relief or reorganization or any
other petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or other similar relief under any present
or future bankruptcy, insolvency or similar Applicable Law, or the filing of any
such petition against the Servicer, or, without the consent or acquiescence of
the Servicer, the entering of an order appointing a trustee, custodian, receiver
or liquidator of the Servicer or of all or any substantial part of the property
of the Servicer, in each case where such petition or order shall remain unstayed
or shall not have been stayed or dismissed within 90 days from entry thereof;

 

(ix)      the Servicer’s business activities are terminated by any Governmental
Authority;

 

(x)      a material adverse change occurs in the financial condition or
operations of the Servicer that is a Material Adverse Change with respect to the
ability of the Servicer to perform its obligations under this Servicing
Agreement; provided, that no transfer or disposition in connection with the
Restructuring shall constitute a material adverse change in the financial
condition or operations of the Servicer that is a Material Adverse Change with
respect to the ability of the Servicer to perform its obligations under this
Servicing Agreement;

 

(xi)     an Event of Default has occurred, other than an Event of Default solely
caused by the Trustee, the Calculation Agent, the Paying Agent, the Transfer
Agent or the Registrar failing to perform any of its respective obligations
under any Transaction Document; or

 

(xii)    so long as Theravance Biopharma US is the Servicer, Theravance
Biopharma or Theravance Biopharma R&D sells, contributes, assigns, transfers or
conveys any of the Capital Securities in Theravance Biopharma US or the Issuer,
as applicable, to another Person or Persons that are not wholly-owned by
Theravance Biopharma; provided, that it will not be a Servicer Termination Event
if all of the Capital Securities in the Issuer are transferred in connection
with the Restructuring or are owned by a Person who succeeds to all or
substantially all of the assets of Theravance Biopharma whether by merger, sale
of stock, sale of assets or other similar transaction.

 

(d)      If the Issuer or a wholly-owned subsidiary of Theravance Biopharma is
designated as the replacement Servicer, Theravance Biopharma US shall deliver to
such replacement Servicer, and Theravance Biopharma US shall segregate and hold
in trust for such replacement Servicer, all records that evidence or relate to
the servicing of the Issuer’s rights and obligations under the TRC LLC
Agreement. Theravance Biopharma US shall indemnify the replacement Servicer for
the reasonable fees incurred in connection with the performance of the services
specified in this Servicing Agreement, in each case solely to the extent in
excess of the Servicing Fee.

 

(e)      On and after the Closing Date, the Servicer shall perform the following
cash management duties:

 



4

 

 

(i)       direct Innoviva to cause TRC LLC to deposit into the Collection
Account the Class C Distributions;

 

(ii)      establish and maintain in the name and on behalf of the Issuer with
the Trustee pursuant to Section 3.1 of the Indenture, subject to the Liens
established under the Indenture, (i) the Collection Account and (ii) any
additional accounts the establishment of which is set forth in a Resolution
delivered by the Issuer to the Servicer and the Trustee, in each case at such
time as is set forth in Section 3.1 of the Indenture or in such Resolution;
provided, that each Account shall be established and maintained as an Eligible
Account so as to create, perfect and establish the priority of the Liens
established under the Indenture in such Account and all cash, Eligible
Investments and other property from time to time deposited therein and otherwise
to effectuate the Liens under the Indenture;

 

(iii)     if at any time any Class C Distribution is deposited into any account
under the control of the Servicer other than the Collection Account, the
Servicer shall withdraw such funds within two (2) Business Days and deposit them
into the Collection Account; and

 

(iv)     if at any time any amount is deposited into the Collection Account in
error, the Servicer shall withdraw such funds within two (2) Business Days.

 

(f)       The Servicer shall monitor, manage and administer on behalf of the
Issuer the Issuer’s rights and obligations under the Indenture, including:

 

(i)       prepare the Distribution Reports described in Section 2.13(a) of the
Indenture as and when required by the Indenture and the analysis of Collection
Account activity described in Section 2.13(b) of the Indenture, using the
Calculation Report provided by the Calculation Agent pursuant to Section 3.4(b)
of the Indenture, and, not later than 3:00 p.m., New York City time, on the
Business Day immediately preceding each Payment Date, make copies of such
Distribution Reports and analysis available to the Issuer and to the Trustee (by
electronic mail or through a secure password-protected website) for distribution
only to Noteholders and Beneficial Holders that have executed and delivered to
the Registrar a Confidentiality Agreement that includes the certification that
they are not Restricted Parties; provided, however, that the Servicer’s
obligations under this Section 3.1(f)(i) shall be subject to the condition
precedent that the Servicer shall have received in a timely manner such
Calculation Report (unless the failure to receive such Calculation Report was
due to the breach by the Servicer of Section 3.1(f)(iv));

 

(ii)      accept all reports, Notices, requests, demands, certificates,
financial statements or other instruments, information and other materials
provided to the Servicer pursuant to Section 5.3 of the Indenture and, subject
to applicable confidentiality obligations, to the extent not otherwise provided
by the Issuer, provide to the Trustee summaries and/or copies of such reports,
Notices, requests, demands, certificates, financial statements or other
instruments, information and other materials for inclusion with the Distribution
Reports;

 



5

 

 

(iii)     provide the investment directions to the Trustee contemplated by
Section 3.2 of the Indenture and advise the Trustee in writing of any depositary
institution or trust company described in the proviso to the definition of
Eligible Investments;

 

(iv)    provide the Calculation Agent with the amount on deposit in the
Collection Account on each Calculation Date and the calculation of the amount of
Administrative Expenses and Taxes owed by the Issuer, if any, to be made on any
Payment Date (or any other date), together with supporting documentation used in
determining such Administrative Expenses and Taxes owed by the Issuer, as
applicable;

 

(v)     on behalf of the Issuer, in accordance with Section 5.2(v) of the
Indenture, during any period in which Theravance Biopharma, Theravance Biopharma
US or the Issuer is not subject to Section 13 or 15(d) of the Exchange Act, make
available to any Noteholder or Beneficial Holder in connection with any sale of
any or all of its Notes and any prospective purchaser of such Notes from such
Noteholder or Beneficial Holder the information required by Rule 144A(d)(4)
under the Securities Act, to the extent in the possession of the Servicer;
provided, that such Noteholder, Beneficial Holder or prospective purchaser, as
applicable, has executed a Confidentiality Agreement that includes a
certification that such Noteholder, Beneficial Holder or prospective purchaser,
as applicable, is not a Restricted Party;

 

(vi)    upon receipt of a Confidentiality Agreement from the Registrar pursuant
to Section 2.11(k) of the Indenture that includes the certification from the
proposed transferee named therein that they are not Restricted Parties, promptly
(but in no event later than three (3) Business Days thereafter) send to the
proposed transferee a copy of any offering material used in respect of any
issuance of Subordinated Notes or Refinancing Notes, which shall not be updated,
on behalf of the potential selling Noteholder;

 

(vii)   subject to applicable confidentiality obligations, upon written request,
furnish to each requesting Beneficial Holder that has executed and delivered to
the Registrar a Confidentiality Agreement that includes the certification that
it is not a Restricted Party, at the cost and expense of such requesting
Beneficial Holder, promptly upon receipt thereof, duplicates or copies of all
reports, Notices, requests, demands, certificates, financial statements and
other instruments furnished to the Servicer under this Servicing Agreement;

 

(viii)  exercise the Issuer’s rights and perform the Issuer’s obligations (other
than payment obligations) under the other Transaction Documents, including the
Issuer’s obligation to comply with Section 5.2(y) of the Indenture; and

 

(ix)     take such other actions as shall be reasonably necessary or appropriate
to perform the foregoing duties.

 

(g)      The Servicer shall monitor, manage and administer on behalf of the
Issuer the Issuer’s rights and obligations as a holder of the Issuer Class C
Units in TRC LLC under the TRC LLC Agreement, including:

 



6

 

 

(i)       monitoring the timing and amount of the payments distributed or paid
to the Issuer by TRC LLC pursuant to the TRC LLC Agreement;

 

(ii)      monitoring the performance by TRC LLC of its other obligations under
the TRC LLC Agreement;

 

(iii)     monitoring the performance by Innoviva, as manager of TRC LLC, of its
rights and obligations under the TRC LLC Agreement, including the obligation of
Innoviva to direct TRC LLC to deposit into the Collection Account the Class C
Distributions; and

 

(iv)    ensuring that the Issuer (A) enforces its rights and remedies under the
TRC LLC Agreement and (B) performs its obligations under the TRC LLC Agreement
in a timely manner, in each case only to the extent that the failure to do so
would be reasonably expected to have a direct or indirect material and adverse
effect on Theravance Biopharma’s or its permitted transferees’, successors’ and
permitted assigns’ (as applicable), including Theravance Biopharma R&D’s and the
Issuer’s rights or obligations under the TRC LLC Agreement to the extent
relating to the Issuer Class C Units.

 

(h)      The Servicer shall monitor, manage and administer on behalf of the
Issuer the Issuer’s rights and obligations relating to the transactions
contemplated by any Transaction Document, the Transferred Assets or the TRC LLC
Agreement, including:

 

(i)       subject to applicable confidentiality obligations, promptly (but in no
event more than five (5) Business Days) after receipt by the Servicer of notice
of any action, suit, claim, demand, dispute, investigation, arbitration or other
proceeding (commenced or threatened) relating to the transactions contemplated
by any Transaction Document, the Transferred Assets or the TRC LLC Agreement or
any default or termination by Innoviva under the TRC LLC Agreement, the Servicer
shall (A) inform the Issuer in writing of the receipt of such notice and the
substance thereof and (B) if such notice is in writing, furnish the Issuer with
a copy of such notice and any related materials with respect thereto;

 

(ii)      the Servicer shall keep and maintain, or cause to be kept and
maintained, at all times full and accurate books and records adequate to reflect
accurately all financial information it has received, and all amounts paid or
received under the TRC LLC Agreement, with respect to the Class C Distributions;

 

(iii)     subject to applicable confidentiality obligations, promptly (but in no
event more than five (5) Business Days) following receipt by the Servicer of any
written notice, certificate, offer, proposal, correspondence, report or other
communication relating to the TRC LLC Agreement or the Transferred Assets, the
Servicer shall (A) inform the Issuer in writing of such receipt and (B) furnish
the Issuer with a copy of such notice, certificate, offer, proposal,
correspondence, report or other communication;

 

(iv)    the Servicer shall provide the Issuer with written notice as promptly as
practicable (and in any event within five (5) Business Days) after becoming
aware of any of the following: (A) the occurrence of a bankruptcy event in
respect of the Servicer; (B) subject to applicable confidentiality obligations,
any breach or default by the Servicer of or under any covenant, agreement or
other provision of any Transaction Document to which it is party; (C) subject to
applicable confidentiality obligations, any representation or warranty made by
the Servicer in any of the Transaction Documents or in any certificate delivered
to the Issuer pursuant to the Sale and Contribution Agreement shall prove to be
untrue or inaccurate in any material respect on the date as of which made; or
(D) subject to applicable confidentiality obligations, any change, effect,
event, occurrence, state of facts, development or condition that would be a
Material Adverse Change; and

 



7

 

 

(v)     subject to applicable confidentiality restrictions and Applicable Laws
relating to securities matters, the Servicer shall make available such other
information as the Issuer may, from time to time, reasonably request with
respect to (A) the Transferred Assets or (B) the condition or operations,
financial or otherwise, of the Servicer that are reasonably likely to impact or
affect the performance of the Servicer’s obligations hereunder or the Servicer’s
compliance with the terms, provisions and conditions of the Sale and
Contribution Agreement.

 

(i)       After the occurrence of any Servicer Termination Event, (x) if such
event is capable of being cured, within thirty (30) days of failure to so cure
or waive such event, or (y) if such event is not capable of being cured, as soon
as possible after (and in any event within five (5) Business Days of) the
occurrence thereof, the Servicer shall furnish to the Trustee a statement of an
officer of the Servicer setting forth the details of such Servicer Termination
Event and the action that the Servicer has taken and proposes to take with
respect thereto.

 

Section 3.2     Rights of Servicer.

 

(a)      The Issuer hereby authorizes the Servicer or its designees to take any
and all steps in the Issuer’s name necessary or desirable, in its determination,
to collect all amounts due under or in respect of any and all of the Transferred
Assets, including endorsing the name of the Issuer on checks and other
instruments representing the Class C Distributions and, to the extent that it is
permitted and necessary to do so in the Issuer’s name, enforcing the provisions
of the TRC LLC Agreement that concern payment and/or enforcement of rights to
payment.

 

(b)      The Issuer hereby grants to the Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Issuer all steps necessary or advisable to endorse, negotiate or
otherwise realize on any instrument or writing or other right of any kind held
or transmitted by the Issuer, or transmitted or received by the Issuer, in
connection with any of the Transferred Assets.

 

Section 3.3     Responsibilities of Servicer. Anything herein to the contrary
notwithstanding:

 

(a)      the Servicer shall perform its obligations hereunder, and the exercise
by the Issuer or its designee of its rights hereunder shall not relieve the
Servicer from such obligations;

 

(b)      the Servicer shall not have any obligation or liability to TRC LLC or
Innoviva or any other Person other than the Issuer and, except as expressly
provided for hereunder, with respect to any of the Issuer’s rights and
obligations under the TRC LLC Agreement or any related agreements, nor shall the
Servicer be obligated to perform any of the obligations of any of them
thereunder;

 



8

 

 

(c)      the Servicer agrees to be bound by the provisions of the Sale and
Contribution Agreement to the extent it receives Confidential Information
pursuant to this Servicing Agreement or any other Transaction Document;

 

(d)      the Servicer shall perform its obligations under this Servicing
Agreement in accordance with its reasonable and prudent servicing procedures for
servicing assets comparable to the Issuer’s rights and obligations under the TRC
LLC Agreement for its own account or for others and in any event with such care
as a reasonably prudent servicer would use to service and administer the
Issuer’s rights and obligations under the TRC LLC Agreement and not in violation
of the Issuer’s obligations under the Transaction Documents; provided, however,
the Servicer shall not be obligated to use separate servicing procedures,
offices, employees or accounts for servicing the Issuer’s rights and obligations
under the TRC LLC Agreement from the procedures, offices, employees and accounts
used by the Servicer in connection with servicing other assets comparable to the
Issuer’s rights and obligations under the TRC LLC Agreement; and

 

(e)      the Servicer and any member, director, officer, employee or agent of
the Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by the appropriate Person respecting any matters
arising under the Transaction Documents.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1     Representations and Warranties of Servicer. The Servicer hereby
represents and warrants to the Issuer as of the date hereof as follows:

 

(a)      Organization. The Servicer has been duly incorporated with limited
liability and is validly existing and in good standing under the laws of the
Cayman Islands and has all power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under this
Servicing Agreement. The Servicer is duly qualified to transact business and is
in good standing in every jurisdiction in which such qualification or good
standing is required by Applicable Law (except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect).

 

(b)      No Conflicts. None of the execution and delivery by the Servicer of any
of the Transaction Documents to which the Servicer is party, the performance by
the Servicer of the obligations contemplated hereby or thereby or the
consummation of the transactions contemplated hereby or thereby will: (i)
contravene, conflict with, result in a breach, violation, cancellation or
termination of, constitute a default (with or without notice or lapse of time,
or both) under, require prepayment under, give any Person the right to exercise
any remedy or obtain any additional rights under, or accelerate the maturity or
performance of or payment under, in any respect, (A) any Applicable Law or any
judgment, order, writ, decree, permit or license of any Governmental Authority
to or by which the Servicer or any of its assets or properties may be subject or
bound, except where such violation would not have a Material Adverse Effect, (B)
any contract, agreement, indenture, lease, license, deed, binding obligation or
instrument to which the Servicer is a party or by which the Servicer or any of
its assets or properties is bound, except where such violation would not have a
Material Adverse Effect or (C) the memorandum and articles of association of the
Servicer; (ii) give rise to any additional right of termination, cancellation or
acceleration of any right or obligation of the Servicer, except where such
additional right of termination, cancellation or acceleration would not have a
Material Adverse Effect; or (iii) except as provided in any of the Transaction
Documents to which it is party, result in or require the creation or imposition
of any Lien by the Servicer on any assets or properties of the Servicer and the
Servicer’s rights thereunder.

 



9

 

 

(c)      Authorization. The Servicer has all power and authority to execute and
deliver, and perform its obligations under, the Transaction Documents to which
it is party and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of each of the Transaction Documents to which the
Servicer is party and the performance by the Servicer of its obligations
hereunder and thereunder have been duly authorized by the Servicer. Each of the
Transaction Documents to which the Servicer is party has been duly executed and
delivered by the Servicer. Each of the Transaction Documents to which the
Servicer is party constitutes the legal, valid and binding obligation of the
Servicer, enforceable against the Servicer in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar Applicable Laws affecting creditors’ rights generally, general
equitable principles and principles of public policy.

 

(d)      Governmental and Third Party Authorizations. The execution and delivery
by the Servicer of the Transaction Documents to which the Servicer is party, the
performance by the Servicer of its obligations hereunder and thereunder and the
consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority, except for the filing of a Current Report on Form 8-K with the SEC,
the filing of UCC financing statements and those previously obtained.

 

(e)      Investment Company Status. Assuming the accuracy of the representations
and warranties of the initial purchasers of the Original Notes in the Note
Purchase Agreements and compliance by the initial purchasers of the Original
Notes and any subsequent purchaser of the Original Notes with the requirements
set forth in the Indenture, the Servicer is not, and, after giving effect to the
use of proceeds as contemplated by the applicable Transaction Documents, would
not be, required to register as an investment company under the Investment
Company Act.

 

(f)       No Litigation. There is no action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, other proceeding or, to the
knowledge of the Servicer, investigation pending or, to the knowledge of the
Servicer, threatened that challenges or seeks to prevent or delay the
consummation of the transactions contemplated by the Transaction Documents to
which the Servicer is party.

 



10

 

 

Section 4.2     Representations and Warranties of Issuer. The Issuer hereby
represents and warrants to the Servicer as of the date hereof as follows:

 

(a)      Organization. The Issuer is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all power and authority, and all licenses, permits, franchises,
authorizations, consents and approvals of all Governmental Authorities, required
to own its property and conduct its business as now conducted and to exercise
its rights and to perform its obligations under the TRC LLC Agreement. The
Issuer is duly qualified to transact business and is in good standing in every
jurisdiction in which such qualification or good standing is required by
Applicable Law (except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect).

 

(b)      No Conflicts. None of the execution and delivery by the Issuer of any
of the Transaction Documents to which the Issuer is party, the performance by
the Issuer of the obligations contemplated hereby or thereby or the consummation
of the transactions contemplated hereby or thereby will (i) contravene, conflict
with, result in a breach, violation, cancellation or termination of, constitute
a default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (A) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to or by which the
Issuer or any of its assets or properties may be subject or bound, except where
such violation would not have a Material Adverse Effect, (B) any contract,
agreement, indenture, lease, license, deed, binding obligation or instrument to
which the Issuer is a party or by which the Issuer or any of its assets or
properties is bound, except where such violation would not have a Material
Adverse Effect or (C) any of the organizational documents of the Issuer; or (ii)
give rise to any additional right of termination, cancellation or acceleration
of any right or obligation of the Issuer, except where such additional right of
termination, cancellation or acceleration would not have a Material Adverse
Effect.

 

(c)      Authorization. The Issuer has all power and authority to execute and
deliver, and perform its obligations under, the Transaction Documents to which
the Issuer is party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of each of the Transaction Documents to
which the Issuer is party and the performance by the Issuer of its obligations
hereunder and thereunder have been duly authorized by the Issuer. Each of the
Transaction Documents to which the Issuer is party has been duly executed and
delivered by the Issuer. Each of the Transaction Documents to which the Issuer
is party constitutes the legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

 

(d)      Governmental and Third Party Authorizations. The execution and delivery
by the Issuer of the Transaction Documents to which the Issuer is party, the
performance by the Issuer of its obligations hereunder and thereunder and the
consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority, except for the filing of UCC financing statements and those
previously obtained.

 



11

 

 

(e)      No Litigation. There is no action, suit, arbitration proceeding, claim,
demand, citation, summons, subpoena, other proceeding or, to the knowledge of
the Issuer, investigation pending or, to the knowledge of the Issuer, threatened
that challenges or seeks to prevent or delay the consummation of the
transactions contemplated by the Transaction Documents to which the Issuer is a
party.

 

ARTICLE V
INDEMNIFICATION

 

Section 5.1     Indemnification by Servicer. Without limiting any other rights
that the Issuer may have hereunder or under Applicable Law, the Servicer hereby
agrees to indemnify each Transferee Indemnified Party from and against any and
all Losses (including attorneys’ fees) awarded against or incurred by any of
them arising out of or as a result of the failure of the Servicer to perform its
obligations under this Servicing Agreement, excluding, however, (a) Losses to
the extent resulting from bad faith, gross negligence or willful misconduct on
the part of any Transferee Indemnified Party, (b) any Tax based upon or measured
by net income or gross receipts, (c) normal and customary expenses incurred in
the ordinary course of business in the administration of this Servicing
Agreement, (d) where such failure of the Servicer results from the failure of
any Person other than the Servicer to perform any of its obligations under any
of the Transaction Documents or (e) Losses resulting from the Servicer’s acts or
omissions based upon written instructions from any other Person.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1     Notices. All Notices shall be in writing and shall be effective
(a) upon receipt when sent through the mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) upon receipt when sent by
an overnight courier, (c) on the date personally delivered to an authorized
officer of the party to which sent, (d) on the date transmitted by facsimile or
other electronic transmission with a confirmation of receipt or (e) in the case
of any report that is of a routine nature, on the date sent by first class mail
or overnight courier or transmitted by facsimile or other electronic
transmission, in all cases, with a copy emailed to the recipient at the
applicable address, addressed to the recipient as follows:

 



12

 

 

if to the Issuer, to:

Triple Royalty Sub II LLC
c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Vice President and Assistant Secretary

Telephone: (650) 808-3785

Facsimile: (650) 808-6095

Email: BGrimaud@theravance.com

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention: Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail: amr.razzak@skadden.com

 

if to the Servicer, to:

Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Assistant Secretary, Vice President & Assistant
General Counsel

Telephone: (650) 808-3785

Facsimile: (650) 808-6095

Email: BGrimaud@theravance.com

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention: Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail: amr.razzak@skadden.com

 

Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent Notices
shall be sent.

 



13

 

 

Section 6.2     GOVERNING LAW. THIS SERVICING AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 6.3     Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SERVICING AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS SERVICING AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.3.

 

Section 6.4     Counterparts. This Servicing Agreement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument. Any counterpart may be executed by facsimile or other
electronic transmission, and such facsimile or other electronic transmission
shall be deemed an original.

 



14

 

 

Section 6.5     Amendment.

 

(a)      The provisions of this Servicing Agreement may from time to time be
amended, modified, supplemented, restated or waived, if such amendment,
modification, supplement, restatement or waiver is in writing and consented to
by each of the parties hereto; provided, that unless (i) the amendment or other
modification is solely for purposes of correcting a technical error,
inconsistency or ambiguity, adding to the covenants or agreements to be observed
by the Issuer for the benefit of the Noteholders, or complying with the
requirements of the SEC or any other regulatory body or any Applicable Law or
(ii) the amendment or the modification does not adversely affect the interests
of the Noteholders in any material respect as confirmed, except in the case of
the Restructuring, in an Officer’s Certificate of the Issuer, the Issuer shall
provide at least ten (10) Business Days’ prior written notice of the amendment
or the modification to the Noteholders and that such amendment or the
modification shall not be effective if the Controlling Party notifies the Issuer
within such ten (10) Business Day period that it would be materially adversely
affected by the amendment or the modification and does not consent to the
amendment or the modification. The Noteholders shall be third party
beneficiaries of this Servicing Agreement for purposes of this provision.

 

(b)      No failure or delay on the part of the Issuer, the Servicer or any
Person specified in Section 6.8 in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Issuer or
the Servicer in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by the Issuer under this Servicing
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Servicing Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

(c)      The Transaction Documents contain a final and complete integration of
all prior expressions by the parties hereto and thereto with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties hereto and thereto with respect to the subject matter hereof
and thereof, superseding all prior oral or written understandings.

 

Section 6.6     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Servicing Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Servicing Agreement and shall in no way affect the
validity or enforceability of the other covenants, agreements, provisions or
terms of this Servicing Agreement.

 

Section 6.7     Binding Effect; Assignability; Survival. This Servicing
Agreement shall be binding upon and inure to the benefit of the Issuer, the
Servicer, the Trustee and their respective successors and permitted assigns.
Neither the Servicer nor the Issuer may assign any of its rights hereunder or
any interest herein without the prior written consent of the other party and, so
long as the Notes are Outstanding, the Trustee, except in connection with the
Restructuring and as otherwise herein specifically provided; provided, however,
that a Change of Control shall not by itself be deemed an assignment for
purposes of this Section 6.7. This Servicing Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until, with respect to the
various parties, terminated pursuant to Section 6.13. Section 5.1, Section 6.2,
Section 6.3, Section 6.9, Section 6.10, Section 6.11, Section 6.12 and Section
6.14 shall be continuing and shall survive any termination of this Servicing
Agreement.

 

Section 6.8     Acknowledgement and Agreement. The Servicer expressly
acknowledges and agrees that all of the Issuer’s right, title and interest in,
to and under this Servicing Agreement shall be pledged and assigned to the
Trustee as collateral by the Issuer pursuant to the Indenture, and the Servicer
consents to such pledge and assignment. Each of the parties hereto acknowledges
and agrees that the Trustee, acting on behalf of the Noteholders, is a third
party beneficiary of the rights of the Issuer arising hereunder that have been
assigned and pledged to the Trustee under the Indenture, which rights may be
enforced by the Trustee only so long as an Event of Default has occurred and is
continuing and the Trustee is exercising remedies under the Indenture, in each
case (if required thereunder) at the Direction of the Controlling Party. In all
other cases, the Issuer shall have the right to give and withhold consents and
exercise or refrain from exercising rights and remedies hereunder. The Trustee
and the Calculation Agent shall also be third party beneficiaries of this
Servicing Agreement in order to permit such Persons to exercise such other
rights as are granted to such Persons hereunder.

 



15

 

 

Section 6.9     Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by Applicable Law. Without limiting
the foregoing, the Servicer hereby authorizes the Issuer, at any time and from
time to time, to the fullest extent permitted by Applicable Law, to offset any
amounts payable by the Issuer to, or for the account of, the Servicer against
any obligations of the Servicer to the Issuer arising in connection with the
Transaction Documents (including amounts payable pursuant to Section 5.1) that
are then due and payable.

 

Section 6.10    Costs and Expenses. In addition to the obligations of the
Servicer under Article V, the Servicer agrees to pay to the Issuer on demand all
reasonable costs and expenses incurred by the Issuer in connection with the
enforcement of this Servicing Agreement against the Servicer, but not in
connection with any enforcement against any other Person.

 

Section 6.11   No Proceedings. The Servicer hereby agrees that it shall not
institute against the Issuer, or join any Person in instituting against the
Issuer, any insolvency or similar proceeding (namely, any Involuntary
Bankruptcy) until one year and one day after the date on which the Notes have
been paid in full.

 

Section 6.12    Consent to Jurisdiction.

 

(a)      Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Servicing Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.

 

(b)      Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Servicing Agreement in
any court referred to in Section 6.12(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)      Each of the parties hereto irrevocably consents to service of process
in the manner provided for notices in Section 6.1. Nothing in this Servicing
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. Each of the parties hereto waives
personal service of any summons, complaint or other process, which may be made
by any other means permitted by New York law.

 



16

 

 

(d)      If, for the purpose of obtaining a judgment or order in any court, it
is necessary to convert a sum due hereunder from Dollars into another currency,
each of the Issuer and the Servicer has agreed, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, such party could purchase Dollars
with such other currency in the Borough of Manhattan, The City of New York on
the Business Day preceding the day on which final judgment is given.

 

(e)      The obligation of the Servicer in respect of any sum payable by it to
any Person hereunder shall, notwithstanding any judgment or order in a Judgment
Currency, be discharged only to the extent that, on the Business Day following
receipt by such Person of any sum adjudged to be so due in the Judgment
Currency, such Person may in accordance with normal banking procedures purchase
Dollars with the Judgment Currency. If the amount of Dollars so purchased is
less than the sum originally due to such Person in the Judgment Currency
(determined in the manner set forth in Section 6.12(d)), the Servicer agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
Person against such loss, and, if the amount of the Dollars so purchased exceeds
the sum originally due to such Person, such Person shall remit to the Servicer
such excess, provided that such Person shall have no obligation to remit any
such excess as long as the Servicer shall have failed to pay such Person any
obligations due and payable to such Person hereunder, in which case such excess
may be applied to such obligations of the Servicer in accordance with the terms
hereof. The foregoing indemnity shall constitute a separate and independent
obligation of the Servicer and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid.

 

(f)       To the extent that the Servicer may in any jurisdiction claim for
itself or its assets immunity (to the extent such immunity may now or hereafter
exist, whether on the grounds of sovereign immunity or otherwise) from suit,
execution, attachment (whether in aid of execution, before judgment or
otherwise) or other legal process (whether through service or notice or
otherwise), and to the extent that in any such jurisdiction there may be
attributed to itself or its assets such immunity (whether or not claimed), the
Servicer irrevocably agrees with respect to any matter arising under this
Servicing Agreement for the benefit of the Issuer not to claim, and irrevocably
waives, such immunity to the full extent permitted by the laws of such
jurisdiction.

 

Section 6.13    Termination. Except as otherwise expressly provided herein, this
Servicing Agreement shall terminate on the earlier of (a) with respect to the
Servicer, the date of the earlier of (i) a Servicer Termination Event whereby
such Servicer is replaced by the Issuer as replacement Servicer pursuant to the
terms of this Servicing Agreement and (ii) written agreement of the Issuer to
the resignation of the Servicer and written acceptance of a successor servicer
of the obligations under this Servicing Agreement in accordance with the terms
and conditions hereof and (b) with respect to this Servicing Agreement, the date
on which the Notes have been repaid, redeemed, repurchased or defeased and the
Indenture has been satisfied and discharged.

 

Section 6.14    Limited Recourse. The Servicer accepts that the enforceability
against the Issuer of any obligations of the Issuer hereunder shall be limited
to the Collateral and the Issuer Pledged Collateral. Once all such Collateral
and Issuer Pledged Collateral has been realized upon and such Collateral and
Issuer Pledged Collateral has been applied in accordance with Article III of the
Indenture, any outstanding obligations of the Issuer to the Servicer hereunder
shall be extinguished. The Servicer further agrees that it shall take no action
against any employee, director, manager, officer or administrator of the Issuer
in relation to this Servicing Agreement; provided, that nothing herein shall
limit the Issuer (or its permitted successors or assigns) from pursuing claims,
if any, against any such Person; provided, further, that the foregoing shall not
in any way limit, impair or otherwise affect any rights of the Servicer to
proceed against any employee, director, manager, officer or administrator of the
Issuer (a) for intentional and willful fraud or intentional and willful
misrepresentations on the part of or by such employee, director, officer or
administrator or (b) for the receipt of any distributions or payments to which
the Servicer or any successor in interest is entitled, other than distributions
expressly permitted pursuant to the other Transaction Documents.

 



17

 

 

Section 6.15   Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Servicing Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 

Section 6.16   Distribution Reports. Each party hereto acknowledges and agrees
that the Trustee may effect delivery of any Distribution Report (including the
materials accompanying such Distribution Report) by making such Distribution
Report and accompanying materials available by posting such Distribution Report
and accompanying materials on Debt Domain or a substantially similar electronic
transmission system. Subject to the conditions set forth in the proviso in the
preceding sentence, nothing in this Section 6.16 shall prejudice the right of
the Trustee to make such Distribution Report and accompanying materials
available in any other manner specified in the Transaction Documents.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



18

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Servicing Agreement as
of the day and year first written above.

 

  TRIPLE ROYALTY SUB II LLC           By: /s/ Brett A. Grimaud     Name: Brett
A. Grimaud     Title: Vice President and Assistant Secretary          
THERAVANCE BIOPHARMA US, INC., as Servicer           By: /s/ Brett A. Grimaud  
  Name: Brett A. Grimaud     Title: Assistant Secretary, Vice President and
Assistant General Counsel

 

 

 



TRIPLE ROYALTY SUB II LLC

Servicing Agreement

 





 